If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 2, 2019
               Plaintiff-Appellee,

v                                                                   No. 342970
                                                                    Ingham Circuit Court
MAURICE WAYNE ATKINSON II,                                          LC No. 17-000423-FH

               Defendant-Appellant.


Before: TUKEL, P.J., and SERVITTO and RIORDAN, JJ.

PER CURIAM.

         Defendant pleaded guilty to one count of domestic violence, MCL 750.81(2), and one
count of malicious use of service provided by telecommunications service provider (malicious
use of telecommunications services), MCL 750.540e. The trial court sentenced defendant to
serve concurrent sentences of 93 days in jail for the domestic violence conviction and 180 days
in jail for the malicious use of telecommunications services conviction, with credit for one day
served. Additionally, the trial court placed defendant on 18 months’ probation. Defendant
appeals by leave granted,1 challenging the trial court’s denial of his motion to correct an invalid
sentence. We dismiss the case as moot.

        Defendant and the victim were in a domestic relationship and have two minor children
together. Throughout 2016, defendant was involved in a number of incidents with the victim
that led to charges and convictions in this case. Defendant pleaded guilty to domestic violence
and to malicious use of telecommunications services. The trial court imposed a probationary
term of 18 months, along with the statutory maximum jail sentence for each offense.

        Defendant was released from jail after 78 days due to good-time credit and other jail
credit received from the sheriff. In January 2018, defendant brought a motion to correct an


1
  See People v Atkinson, unpublished order of the Court of Appeals, entered May 23, 2018
(Docket No. 342970).



                                                -1-
invalid sentence, citing People v Bisogni, 132 Mich. App. 244; 347 NW2d 739 (1984). Defendant
argued that under Bisogni, once he had served his jail sentences, which were both set at the
statutory maximum, he could not be required to serve additional probation. The prosecutor
agreed and did not oppose defendant’s motion. The trial court rejected defendant’s arguments,
holding that Bisogni was distinguishable, and denied his motion, reasoning that because
defendant had not actually served the full 180 days of his sentence in jail he had not served the
statutory maximum.

        On May 3, 2019, defendant was discharged from probation, having successfully
completed all conditions of probation. Defendant’s discharge from probation clearly renders this
appeal moot. This Court cannot provide any relief to defendant, as he has completed and been
discharged from probation and no alteration of his sentence would change the result. “It is well
established that a court will not decide moot issues.” People v Richmond, 486 Mich. 29, 34; 782
NW2d 187 (2010).

       Dismissed as moot.



                                                           /s/ Jonathan Tukel
                                                           /s/ Deborah A. Servitto
                                                           /s/ Michael J. Riordan




                                               -2-